Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made this 23rd of March 2005, between
Prosoft Learning Corporation, a Nevada corporation (the “Company”), and Benjamin
M. Fink (the “Employee”).

 

WHEREAS:

 

A. The Company is engaged in the provision of information and communications
technology content and certifications.

 

B. The Company and Employee desire to enter into this Employment Agreement to
memorialize the terms of employment.

 

C. NOW, THEREFORE, in consideration of the promises and mutual covenants herein
set forth, the parties do hereby agree and promise as follows:

 

1. Employment. The Company hereby employs Employee and Employee hereby accepts
employment under the terms and conditions set forth below. The Employee’s title
shall be President and Chief Executive Officer. Employee is appointed to this
position on an “acting” or “interim” basis as of the date hereof; accordingly,
certain provisions of this Agreement are structured to reflect this fact. Should
Employee be appointed to this position in a “permanent” capacity, this Agreement
will be modified or replaced thereafter to reflect that fact.

 

2. Duties.

 

2.1 The Employee shall perform such executive, managerial, supervisory, and
development duties in connection with the business of the Company as the board
of directors of the Company may from time to time assign consistent with
Employee’s title.

 

2.2 Employee will report and be responsible to the board of directors.

 

2.3 Employee agrees to devote his full business time, energy and skills to such
employment subject to absences and customary vacations and for temporary
illnesses.

 

2.4 Employee will not engage in other gainful occupation during the term of this
Agreement without prior written consent of the Company; provided, however, that
nothing contained herein shall be construed to prevent the Employee from trading
for his own account and benefit in stocks, bonds, securities, real estate,
commodities and other forms of investments.

 

3. Term. The term of this Agreement shall begin on March 15, 2005 and shall
continue until March 14, 2007, unless earlier terminated pursuant to the
provisions hereof.

 

4. Compensation.

 

4.1 Employee shall receive a base salary of $200,000 per year payable in equal
installments on the Company’s regular payroll dates (“Base Salary”), which Base
Salary the Company shall continue to pay during the term of this Agreement until
the Company is no longer obligated to pay the same pursuant to the provisions of
Section 6 hereof.



--------------------------------------------------------------------------------

4.2 Employee shall be entitled to a periodic award of options under the
Company’s plan, which may be in place. The Company will recommend to the Board
of Directors that Employee be granted 33,333 options, which shall be vested 33%
three months following the grant date, an additional 23% six months following
the grant date, an additional 22% nine months following the grant date, and the
remaining 22% twelve months following the grant date. These options will be
issued when granted by the Board; the strike price will be the then-current
common share price when awarded.

 

4.3 The Company shall pay Employee’s reasonable expenses in maintaining his
professional standing. The Company shall also pay Employee’s reasonable costs to
relocate his permanent residence to Phoenix, Arizona.

 

4.4 In addition to Employee’s Base Salary, Employee shall be entitled to receive
an annual incentive bonus payment of up to $150,000. Bonus amounts payable shall
be paid to Employee promptly upon being earned. The bonus shall be determined as
follows:

 

(a) $50,000 shall be earned by Employee upon the Company achieving fiscal
quarterly revenue of at least $2,500,000 in a quarter during the first contract
year, and of at least $3,500,000 in a quarter during the second contract year,
given the existing business model remains substantially unchanged (should the
business model change this amount will be adjusted to remain relevant), such
amount to be earned no more than once during a contract year, and

 

(b) $7,500 shall be earned by Employee for each fiscal quarter (and paid
promptly thereafter) during which at least one of the following occurs: (i) the
Company’s quarter-end balance sheet reflects at least $1,200,000 of cash and
equivalents; or (ii) the Company increases cash profitability month-over-month
in each of the three months during the quarter; or (iii) the Company increases
cash profitability by no less than 10% in total over the prior quarter; or (iv)
the Company increases revenue by no less than 15% over the prior quarter.

 

(c) up to $70,000 shall be earned by Employee as determined by the Board of
Directors in its sole discretion. The Board of Directors will determine the
amount earned by Employee taking into consideration various factors including
but not limited to the Company’s overall performance and Employee’s overall
performance.



--------------------------------------------------------------------------------

5. Termination.

 

5.1 The Company may terminate this Agreement for cause by giving Employee
written notice. “Cause” shall mean gross negligence or willful misconduct in the
performance of Employee’s duties hereunder, willful breach or habitual neglect
of duties, defalcation, fraud, conviction of a felony, or incarceration for not
less than 30 consecutive days, all as determined by the Board of Directors. If
Employee disputes the Company’s right to terminate this Agreement for Cause, the
dispute shall be resolved in accordance with Section 10 hereof.

 

5.2 The Company may terminate this Agreement if Employee is mentally or
physically disabled and such disability renders him unable to perform his duties
under this Agreement for 90 consecutive days in any 12-month period.

 

5.3 Employee may terminate this Agreement voluntarily by providing the Company
with written notice specifying the date of such termination not less than 90
days prior to the effective date of termination.

 

5.4 The Company may terminate this Agreement without Cause (i) prior to the end
of the first anniversary of this Agreement, by naming a permanent President and
Chief Executive Officer of the Company with written notice to Employee
specifying the date of such termination not less than 60 days prior to the
effective date of termination, or (ii) by providing Employee with written notice
specifying the date of such termination not less than 90 days prior to the
effective date of termination.

 

6. Effect of Termination.

 

6.1 If Employee’s employment hereunder is terminated for Cause pursuant to
Section 5.1, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation, The Company shall also pay to Employee any bonus earned under the
terms of Section 4.6. The Company shall thereafter have no further obligations
under this Agreement.

 

6.2 If Employee’s employment hereunder is terminated pursuant to Section 5.2 or
Section 5.4(ii), the Company shall (i) pay to Employee $250,000, plus the Base
Salary through the effective date of such termination, plus the value of any
accrued and unused vacation and (ii) provide acceleration and immediate vesting
of all of Employee’s stock options from the Company which have not yet vested at
that time, and such accelerated options as well as any other options which have
vested and are then exercisable shall be exercisable for a period of three (3)
months following the date of termination and shall then expire and be of no
further force or effect. The Company shall also pay to Employee any bonus earned
under the terms of Section 4.4. The Company shall thereafter have no further
obligations under this Agreement.

 

6.3 If Employee’s employment hereunder is terminated by Employee pursuant to
Section 5.3, the Company shall pay to Employee the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation. The Company shall also pay to Employee any bonus earned under the
terms of Section 4.4. The Company shall thereafter have no further obligations
under this Agreement.



--------------------------------------------------------------------------------

6.4 If Employee’s employment is terminated pursuant to Section 5.4(i), the
Company shall (i) pay to Employee $175,000, plus the Base Salary through the
effective date of such termination, plus the value of any accrued and unused
vacation and (ii) provide acceleration and immediate vesting of all of
Employee’s stock options from the Company which have not yet vested at that
time, and such accelerated options as well as any other options which have
vested and are then exercisable shall be exercisable for a period of three (3)
months following the date of termination and shall then expire and be of no
further force or effect. The Company shall also pay to Employee any bonus earned
under the terms of Section 4.4. The Company shall thereafter have no further
obligations under this Agreement.

 

6.5 Upon receiving written notice of the Company’s intent to terminate this
Agreement pursuant to Section 5.4(i), Employee shall have the one-time option to
choose to remain with the Company in the position of Executive Vice President
and Chief Operating Officer, reporting to the new President and Chief Executive
Officer of the Company. Employee shall have sixty (60) days to provide written
notice to the Company of his decision either (i) to accept the termination
provisions of Section 6.4 or (ii) to remain with the Company. If Employee
chooses to remain with the Company, all terms of this Agreement will remain
unchanged with the exception of Sections 1, 2.1, 2.2, and 5.4(i), each of which
will be modified to reflect the change in title and status.

 

7. Change of Control.

 

7.1 For purposes of this Agreement, a “Change of Control” shall mean the
occurrence of any one of the following events:

 

(i) any corporation, partnership, person, other entity or group (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended)
(collectively, a “Person”), acquires shares of capital stock of the Company
representing more than fifty percent (50%) of the total number of shares of
capital stock that may be voted for the election of directors of the Company; or

 

(ii) a merger, consolidation or other business combination of the Company with
or into another Person is consummated, as a result of which the stockholders of
the Company immediately prior to the consummation of such transaction own,
immediately after consummation of such transaction, equity securities possessing
less than fifty percent (50%) of the voting power of the surviving or acquiring
Person (or any Person in control of the surviving or acquiring Person), the
equity securities of which are issued or transferred in such transaction; or

 

(iii) all or substantially all of the assets of the Company are acquired by
another Person; or

 

(iv) any transaction is consummated following which the strategic direction,
corporate structure, composition of the Board of Directors, budgeting, capital
spending, or investment strategy are determined or controlled by a different
party than they were prior to the consummation of such transaction.



--------------------------------------------------------------------------------

7.2 Upon the occurrence of a Change of Control during the term of this
Agreement, all options held by Employee shall immediately vest, and such
accelerated options as well as any other options which have vested and which are
then exercisable shall remain exercisable until expiration or earlier
termination pursuant to the terms of the respective original option agreements.

 

7.3 If upon the completion of a Change of Control Employee is not the President
and Chief Executive Officer of the ultimate parent organization of which the
Company is then a part, then the Company shall immediately make a payment to
Employee equal to $250,000. The Company shall also pay to Employee any bonus
earned under the terms of Section 4.4 and any Base Salary due through the
effective termination date of Employee’s employment hereunder. The Company shall
thereafter have no further obligations under this Agreement.

 

7.4 Withholding Taxes and Other Deductions. To the extent required by law, the
Company shall withhold from any payments due Employee under this Agreement any
applicable Federal, state or local taxes and such other deductions as are
prescribed by law or Company policy.

 

8. Proprietary Information.

 

8.1 Employee understands that the Company possesses and will continue to possess
information that has been created, discovered, developed or otherwise become
known to the Company (including, without limitation, information created,
discovered, developed or made known by Employee during the period of or arising
out of his employment by the Company, whether prior to or after the date hereof)
or in which property rights have been assigned or otherwise conveyed to the
Company, which information has commercial value in the business in which the
Company is engaged. All such information is hereinafter called “Proprietary
Information.” By way of illustration, but not limitation, Proprietary
Information includes processes, formulas, codes, data, programs, know-how,
improvements, discoveries, developments, designs, inventions, techniques,
marketing plans, strategies, forecasts, new products, unpublished financial
statements, budgets, projections, licenses, prices, costs, contracts and
customer and supplier lists.

 

8.2 In consideration of the compensation received by the Employee from the
Company and the covenants contained in this Agreement, Employee agrees as
follows:

 

8.2.1 All Proprietary Information shall be the sole property of the Company and
its assigns, and the Company and its assigns shall be the sole owner of all
patents, copyrights, and other rights in connection therewith. Employee hereby
assigns to the Company rights he may have or acquire in such Proprietary
Information. At all times, both during his employment by the Company and after
its termination, Employee will keep in strictest confidence and trust all
Proprietary Information and will not use or disclose any Proprietary Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing his duties under this Agreement.

 

8.2.2 All documents, records, equipment and other physical property, whether or
not pertaining to Proprietary Information, furnished to Employee by the Company
or produced



--------------------------------------------------------------------------------

by Employee or others in connection with Employee’s employment with the Company
shall be and remain the sole property of the Company. In the event of the
termination of his employment by him or the Company for any reason, Employee
will deliver to the Company all documents, notes, drawings, specifications,
programs, data, customer lists and other materials of any nature pertaining to
his work with the Company and Employee will not take with him or use any of the
foregoing, any reproduction of any of the foregoing, or any Proprietary
Information that is embodied in a tangible medium of expression.

 

8.2.3 Employee recognizes that the Company is engaged in a continuous program of
development and marketing respecting its present and future business. Employee
understands that as part of his employment by the Company he has been and is
expected to make new contributions of value to the Company and that his
employment has created a relationship of confidence and trust between him and
the Company with respect to certain information applicable to the business of
the Company or applicable to the business of any customer of the Company, which
has been or may be made known to Employee by the Company or by any customer of
the Company or which may have been or may be learned by Employee during the
period of his employment by the Company.

 

9. Covenant Not to Compete.

 

9.1 In consideration for the payments to be made under this Agreement, Employee
shall, for the greater of (a) a period of one year or (b) such period as
Employee may be employed by the Company, refrain from, either alone or in
conjunction with any other person, or directly or indirectly through its present
or future affiliates:

 

(i) employing, engaging or seeking to employ or engage any person who within the
prior twenty-four (24) months had been an officer or employee of the Company,
unless in a venture not in direct competition with the Company;

 

(ii) causing or attempting to cause (A) any client, customer or supplier of the
Company to terminate or materially reduce its business with the Company, or (B)
any officer, employee or consultant of the Company to resign or sever a
relationship with the Company;

 

(iii) disclosing (unless compelled by judicial or administrative process) or
using any confidential or secret information relating to the Company or any of
their respective clients, customers or suppliers; or

 

(iv) participating or engaging in (other than through the ownership of five
percent (5%) or less of any class of securities registered under the Securities
Exchange Act of 1934, as amended), or otherwise lending assistance (financial or
otherwise) to any person participating or engaged in, any of the lines of
business in which the Company is participating or engaged on the date of
termination in any jurisdiction in which the Company participates or engages in
such line of business on the date of termination.

 

Notwithstanding the foregoing, the restrictive covenants set forth in this
Section 9 shall terminate immediately upon a termination of this Agreement by
the Company without Cause pursuant to Section 5.4(ii).



--------------------------------------------------------------------------------

9.2 The parties hereto recognize that the laws and public policies of the
various states of the United States may differ as to the validity and
enforceability of covenants similar to those set forth in this Section. It is
the intention of the parties that the provisions of this Section be enforced to
the fullest extent permissible under the laws and policies of each jurisdiction
in which enforcement may be sought, and that the unenforceability (or the
modification to conform to such laws or policies) of any provisions of this
Section shall not render unenforceable, or impair, the remainder of the
provisions of this Section. Accordingly, if any provision of this Section shall
be determined to be invalid or unenforceable, such invalidity or
unenforceability shall be deemed to apply only with respect to the operation of
such provision in the particular jurisdiction in which such determination is
made and not with respect to any other provision or jurisdiction.

 

9.3 The parties hereto acknowledge and agree that any remedy at law for any
breach of the provisions of this Section would be inadequate, and Employee
hereby consents to the granting by any court of an injunction or other equitable
relief, without the necessity of actual monetary loss being proved, in order
that the breach or threatened breach of such provisions may be effectively
restrained.

 

9.4 The Company and the Employee acknowledge that the foregoing restrictive
covenants in this Section 9 are essential elements of this Agreement and that,
but for the agreement of the Employee to comply with those covenants, the
Company would not have agreed to enter into this Agreement. The covenants by the
Employee shall be construed as agreements independent of any other provision in
this Agreement.

 

9.5 The Company and the Employee intend that the covenants contained in this
Section 9 shall be construed as a series of separate covenants, one for each
county of the State of Arizona and one for each State of the United States other
than Arizona.

 

9.6 The Company and the Employee understand and agree that, if any portion of
the restrictive covenants set forth in this Section 9 is held to be
unreasonable, arbitrary, or against public policy, then that portion of those
covenants shall be considered divisible as to time and geographical area. The
Company and the Employee agree that, if any court of competent jurisdiction
determines that the specified time period or the specified geographical area of
application in any covenant is unreasonable, arbitrary, or against public
policy, then a lesser time period, geographical area, or both, that is
determined to be reasonable, nonarbitrary, and not against public policy may be
enforced against Employee. The Company and the Employee agree and acknowledge
that they are familiar with the present and proposed operations of the Company
and believe that the restrictive covenants set forth in this Section 9 are
reasonable with respect to their subject matter, duration, and geographical
application.

 

9.7 The parties acknowledge that the status of the Employee in this business and
industry is unique and the success of the Company in said business is materially
and substantially dependent upon the continued employment of the Employee, and
in the event the employment of the Employee is terminated for any reason, such
business of the Company will be substantially and irrevocably damaged. In view
thereof, the parties acknowledge that monetary damages alone will not fully
compensate the Company in the event the Employee fails or refuses to comply with
the terms of this Section 9 above when applicable, and agree that the Company,
in addition to all other remedies provided in law and in equity, shall have the
remedy of injunctive relief and specific performance to enforce the terms of
said Section.



--------------------------------------------------------------------------------

10. Arbitration. Except as otherwise provide herein, any controversies or claims
arising out of, or relating to this Agreement or the breach thereof, shall be
settled by arbitration in Phoenix, Arizona in accordance with the rules of, but
not subject to the jurisdiction of, the American Arbitration Association, which
decision shall be final and binding on the parties, and judgment upon the award
rendered may be entered in any court having jurisdiction thereof. For these
purposes the arbitrator shall be an individual who has demonstrated that such
individual is familiar with and has experience in the legal issues involving
employer-employee relationships and has had no prior prejudicial contacts with
either party. In addition to all other remedies provided in law or in equity,
the arbitrator is hereby authorized to assess costs and attorneys’ fees against
either party if the arbitrator finds, based on all the facts and circumstances,
that the conduct of or the claims made by such party were unreasonable or
substantially without merit.

 

11. Notice. All notices, requests and other communications hereunder must be in
writing and will be deemed to have been duly given only if delivered personally
or by facsimile transmission or mailed (first class postage prepaid) to the
parties at the following addresses or facsimile numbers:

 

If to Employee:      Benjamin M. Fink        410 North 44th Street       
Phoenix, Arizona 85008        Telephone: (602) 794-4199 If to the Company:     
Prosoft Learning Corporation        410 North 44th Street        Phoenix, AZ
85008        Facsimile No: (602) 794-4198        Attn: General Counsel

 

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided in this Section, be deemed given upon receipt, and (iii) if delivered
by mail in the manner described above to the address as provided in this
Section, be deemed given upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice, request or other communication is to be delivered pursuant
to this Section). Any party from time to time may change its address, facsimile
number or other information for the purpose of notices to that party by giving
notice specifying such change to the other party hereto.

 

12. Invalid Provision. The invalidity or unenforceability of any particular
provision of this Agreement in any jurisdiction shall not affect the other
provisions hereof or the validity of that particular provision in any other
jurisdiction, and the Agreement shall be construed in all respects as though
such invalid or unenforceable provisions were omitted only in the jurisdiction
in which the case is held to be invalid or unenforceable.

 

13. Interpretation. This Agreement shall be interpreted in accordance with the
laws of the State of Arizona.



--------------------------------------------------------------------------------

14. Successors. This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors, assigns, heirs,
and legal representatives, including but not limited to any person, firm,
corporation or other business entity which at any time, by merger, purchase or
otherwise, acquires all or substantially all of the assets, equity or business
of the Company. The duties and covenants of Employee under this Agreement, being
personal, may not be delegated.

 

15. Entire Agreement; Modification. This Agreement constitutes the entire
agreement between the parties, and may be changed only by an agreement in
writing signed by the parties.

 

16. Headings. Sections and other headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument. Signatures may be exchanged by telecopy,
with original signatures to follow. Each of the parties hereto agrees that it
will be bound by its own telecopied signature and that it accepts the telecopied
signatures of the other parties to this Agreement. The original signature pages
shall be forwarded to the Company or its counsel and the Company or its counsel
will provide all of the parties hereto with a copy of the entire Agreement.

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officer of each party hereto as of the date first above written.

 

“COMPANY” Prosoft Learning Corporation, a Nevada corporation By:  

/s/ Jeffrey G. Korn

--------------------------------------------------------------------------------

Name:   Jeffrey G. Korn Title:   Chairman, Compensation Committee “EMPLOYEE”    

/s/ Benjamin M. Fink

--------------------------------------------------------------------------------

    Benjamin M. Fink